Mr. JUSTICE CREBS delivered the opinion of the court: Lendell D. Gersbacher filed a pro se petition seeking a writ of habeas corpus directing the Warden of the Menard Branch of the Illinois State Penitentiary to grant petitioner a hearing to determine whether he should be released on parole. Petitioner was sentenced in January, 1968 to serve a minimum of seven and a maximum of fourteen years in the Illinois State Penitentiary. The Circuit Court of Jefferson County dismissed the petition on motion. The petitioner appeals that order of dismissal. The petition discloses that petitioner had served a few days less than half of his minimum sentence at the time the petition was filed. The petitioner alleges that he has not received the merit time to which he is entitled. However, if petitioner had received all the merit time possible, at the time of filing the petition, it would still be a year before he could possibly be eligible for parole. Habeas corpus is not a proper remedy for obtaining the relief sought. Amendment would have been unless since he could not then have shown a basis for either the immediate relief sought which was a parole hearing or for the ultimate relief sought of release on parole. Under these circumstances the Circuit Court properly dismissed the petition and it is unnecessary to discuss the other points raised on this appeal. Judgment affirmed. G. MORAN, P. J., and EBERSPACHER, J., concur.